Citation Nr: 1534309	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, based upon substitution.  

2.  Entitlement to service connection for a left ankle disorder, based upon substitution.  

3.  Entitlement to service connection for a left shoulder disorder, based upon substitution.  

4. Entitlement to service connection for a neck disorder, based upon substitution.  

5.  Entitlement to service connection for a right knee disorder, based upon substitution.  

6.  Entitlement to service connection for bronchial asthma, based upon substitution.  

7.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, based upon substitution.  

8. Entitlement to increased initial ratings for hepatitis C, rated noncompensable from December 11, 2006, to November 22, 2011, 10 percent from November 23, 2011 to November 20, 2012, and 20 percent from November 21, 2012, based upon substitution.  

9. Entitlement to an effective date earlier than November 21, 2012, for an award of a 20 percent rating for hepatitis C, based upon substitution.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), based upon substitution.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  He died in May 2014.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in November 2010.  In July 2014, the Board dismissed the Veteran's appeal due to his death.

The issues of service connection for left shoulder, neck, and right knee disorders and for bronchial asthma and TDIU, all based upon substitution, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  A right ankle disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  The Veteran sustained an injury of the left ankle during service, but a chronic left ankle disorder was not manifested until many years thereafter and is not shown to have been caused by any in-service event.  

3. Throughout this appeal, the Veteran's low back disability was shown to demonstrate arthritis with limited range of motion of forward flexion to 70 degrees, backward extension to 10 degrees, and lateral flexion and rotation to 20 degrees each.  

4.  Prior to November 4, 2011, the Veteran's hepatitis C was not shown to be symptomatic.  

5.  From November 4, 2011, the Veteran's hepatitis C was manifested by non-constant incapacitating episodes that required one trip to the emergency room and one period of hospitalization of several days duration.  

6.  It was factually ascertainable that the Veteran had non-constant incapacitating episodes of over six weeks by reason of his hepatitis C on November 4, 2011.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was neither incurred in nor aggravated by service nor may arthritis of the right ankle be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A left ankle disorder was neither incurred in nor aggravated by service nor may arthritis of the left ankle be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain were not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2014).  

4.  The criteria for an initial compensable rating for hepatitis C were not met prior to November 4, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Code 7354 (2014).  

5.  The criteria for an increased rating of 60 percent for hepatitis C have been met as of November 4, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Code 7354 (2014).  

6.  An effective date for an award of a 60 percent rating for hepatitis C of November 4, 2011, but no earlier, is warranted.  38 U.S.C.A. § 5110(a)(b) (West 2014); 38 C.F.R. § 3.400(o) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for substitution in a deceased veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  See Revised Substitution Party in Case of Claimant's Death, Fast Letter 10-30 (Dep't of Veterans Affairs April 3, 2013).  

Here, several letters were sent to the Veteran that detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  These letters, dated in January, August, and November 2007; May 2008; May 2009; June 2012; and February 2013 further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  As the Veteran received adequate notice, the VA has fulfilled its duty to notify and is not required to provide further notice to the appellant.

In regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In November 2010, the Board remanded several of the issues for medical opinions.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting VA's duty to assist by obtaining a medical opinion in Dependency and Indemnity Compensation matters).  The clinician reviewed the evidence and provided opinions with supporting rationale.   

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), § 5103A or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claims decided herein.

Substitution

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  

Here, the Veteran died in May 2014.  At the time of his death, the Veteran had perfected his appeal.  In July 2014, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for service connection for the cause of death.  In a July 2014 rating decision, the RO granted the claim for service connection for the cause of death.  Also in July 2014, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Ankle Disabilities 

Prior to his death, the Veteran contended that service connection was warranted for disabilities of each ankle.  He asserted that he sustained injuries of his ankles while on active duty and had continuous pain in the ankles since that time.  

Review of the Veteran's STRs shows no complaint or manifestation of an injury or disability of the right ankle.  STRs do show that in January 1975, the Veteran twisted his left ankle and fell on his right knee.  In April 1975, he was assessed as having a sprain of the left ankle.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

Following service, the Veteran submitted an initial claim for compensation benefits regarding a low back disability only.  On VA examination in March 1979, his only complaints were related to his low back disability.  VA outpatient treatment records show that the Veteran had complaints of chronic ankle pain in 2006.  April 2006 X-ray studies of each ankle were negative.  

An examination was conducted by VA in July 2011.  At that time, the Veteran stated that his ankles were irritated while he was in basic training by the boots that he was wearing.  He stated that he now had arthritis in the ankles.  X-ray studies showed minimal degenerative changes of the left ankle and mild degenerative changes in the right.  These were the diagnoses that were given.  The examiner rendered an opinion that the ankle arthritis was less likely as not the result of any event or condition that occurred while the Veteran was in service.  In support of this opinion, the examiner noted that the Veteran's entry and separation examinations from the military did not indicate that there was any permanent ankle condition incurred.  The examiner stated that the Veteran was very vague in his recollections of why, when, or how he might have injured either ankle during service and there was no evidence on examination or in any of the documentation to support a finding of minimal or mild ankle arthritis that is or was ever related to military service.  

The record shows that the Veteran sustained a left ankle sprain while he was on active duty, but there were no further references to an ankle disability following treatment in April 1975.  While the Veteran stated before he died that he had had a chronic ankle disability since his days in service, it is noted that at the time he submitted his initial claim for compensation benefits in 1978, he only mentioned his low back disability.  Moreover, the post-service treatment records fail to provide support for the claims of continuous ankle symptomatology since service.  The Board notes that the record contains VA and private clinical records dating from approximately 1983 showing treatment for other conditions; these records are conspicuously silent for any mention of ankle symptoms until 2005 at which time X-ray studies were negative.  The Board finds that if the Veteran had, in fact, been suffering from ankle pain since service, he would have mentioned it at some time prior to 2005, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral ankle disabilities based on substitution, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claims from December 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lumbosacral Strain

Service connection for lumbosacral strain was granted by rating decision of the RO dated in October 2011.  The initial 10 percent rating was assigned under the provisions of Code 5237.  

Prior to his death, the Veteran contended that his low back disability was more disabling than evaluated . He asserted that he received injections to the back in an attempt to alleviate the pain.  The appellant's representative has asserted that the Veteran had neurologic symptoms radiating from the back to the lower extremities, which should provide a basis for a higher evaluation.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis is rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in July 2011.  At that time, the Veteran stated that he took pain medication for his back pain and went to a chiropractor when the pain became too bad.  This seemed to help for several days, but then the pain started to bother him again.  There was no history of urinary incontinence, urgency, frequency, nocturia, or incontinence.  He also had no complaints of leg or foot weakness, falls or unsteadiness.  He did have complaints of decreased motion, stiffness and weakness.  He had constant pain in the low back that was worsened by activity.  On examination of the spine, there was no evidence of kyphosis, lumbar flattening, scoliosis or any form of lordosis.  There was no thoracolumbar spine ankylosis.  There was no evidence of spasm, atrophy, guarding, pain on motion, weakness, or tenderness.  Reflexes were 2+ and equal.  Sensory examination showed abnormality on monofilament testing that was in a stocking distribution similar to that seen with a metabolic disorder, but not similar to that seen with IVDS.  Forward flexion was to 70 degrees, with pain beginning at 70 degrees.  Extension was to 10 degrees, with pain beginning at 10 degrees.  Lateral flexion and rotation were to 20 degrees bilaterally, with pain at 20 degrees in each direction.  There were no additional limitations of ranges of these motions on repetitive use due to pain, fatigue, weakness, or lack of endurance.  There was no crepitation or instability throughout the movements.  X-ray studies showed mild degenerative changes in the lumbar spine.  The diagnoses were mild degenerative arthritis of the lumbar spine; and peripheral neuropathy of both lower extremities, not related to arthritis of the lumbar spine.  

An examination was conducted by VA in December 2012.  At that time, the diagnoses were lumbosacral strain and mild degeneration disease of the lumbar spine.  The range of motion of the lumbar spine was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and rotation to 30 degrees in each direction.  There was no objective evidence of painful motion.  The Veteran was able to perform range of motion after repetitive-use testing without additional limitation. There was no loss of function after repetitive use testing.  There was no evidence of muscle spasm or gait abnormality.  Muscle strength testing, sensory, and reflex examinations were normal.  Straight leg raising tests were negative.  There was no radiculopathy and no evidence of IVDS.  The Veteran did use a cane for ambulation.  The examiner stated that the Veteran's back condition did not impair his ability to perform sedentary and physical aspects of work.  

Throughout this appeal, the Veteran's low back disability has been shown to limit range of motion of forward flexion to 70 degrees, backward extension to 10 degrees, and lateral flexion and rotation to 20 degrees each.  This amount of limitation of motion is noncompensable under the regular criteria for low back ratings, but, as the Veteran was diagnosed with arthritis and has some limitation of motion, the noncompensable limitations demonstrated were sufficient for a 10 percent rating.  The Veteran has not demonstrated such symptoms as limitation of forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm; guarding; abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examination in December 2012 actually showed some improvement in the Veteran's low back symptoms.  Under these circumstances, the Board finds no basis for the assignment of a schedular rating in excess of 10 percent.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Veteran's low back disability has been manifested by arthritis, limitation of motion, and pain, without other symptoms such as weakness, spasm, or guarding of movement.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis, and contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the low back to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the arthritis of the spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Hepatitis C

Service connection for hepatitis C was granted by the RO in an October 2011 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7354 from the date of claim in December 2006.  The rating was increased to 10 percent, effective on November 23, 2011, the date of a memorandum form the Veteran's representative requesting an increased rating for hepatitis C.  The rating was again increased to 20 percent, effective November 21, 2012, by rating decision dated in May 2013.  

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

VA outpatient treatment records dated in September 2006 show that the Veteran was seen for follow-up for a liver biopsy.  The biopsy showed that the Veteran had grade 1 inflammation and stage 1 liver biopsy.  The Veteran was told that, since his symptoms were of very mild disease, it was reasonable to wait for three to five years and re-biopsy to see the progression of the disease.  During a February 2009 psychiatric evaluation, the Veteran had complaints of low energy level that were, at that time, associated with his depression. The Veteran stated that he ate three meals a day, but that he became nauseated in the morning and sometimes vomited.   

An examination was conducted by VA in July 2011.  At that time, the diagnosis was hepatitis C.  There was a history of chronic liver disease, but there were no symptoms of weakness, malaise, anorexia, abdominal distension, abdominal pain or jaundice.  There were no extra-hepatic manifestations of liver disease, no complications, no portal hypertension or cirrhosis.  He was not on any medications or treatment for his hepatitis C.  

The Veteran's application for an increased rating for hepatitis C was received by VA on November 23, 2011.  At that time, he indicated that he had received a call from his medical team indicating that his disability was advancing.  VA outpatient treatment records dated on November 4, 2011 show that the Veteran had telephoned with complaints of fatigue, daily vomiting, loss of appetite, weight loss, increasing back pain and "sweats."  He had dark, "coffee" colored urine.  He was instructed to come into the clinic where he was treated for allergy symptoms and for possible treatment of his hepatitis C.  He was then seen in the emergency room on January 19, 2012 for complaints of right abdominal pain with one episode of emesis in the morning.  He also complained of night sweats, but had no known fever.  After evaluation, including a CT scan study, the assessment was right upper quadrant pain likely secondary to acute exacerbation of hepatitis C.  The Veteran was hospitalized on February 3, 2012 for additional complaints of abdominal pain, without fever, chills, nausea or vomiting.  He remained hospitalized for several days until discharge on February 6, 2012.  On March 5, 2012, the Veteran was hospitalized for follow-up to abdominal pain that had now resolved.  

An examination was conducted by VA in December 2012.  At that time, the diagnosis was hepatitis C.  His current symptoms were noted to be fatigue and malaise.  The examiner stated that the Veteran had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia or right upper quadrant pain) due to the liver condition during the past 12 months.  He had no signs of cirrhosis.  

When initially diagnosed with hepatitis C, prior to the effective date of the award of service connection, the Veteran's disability was described as asymptomatic.  While the Veteran did have an isolated complaint of nausea and vomiting in February 2009, there is no indication that this caused an incapacitating episode of at least one week.  In fact, the complaint was noted during a psychiatric evaluation and it is not shown that this was actually associated with his hepatitis C.  On examination by VA in July 2011, the examiner stated that the Veteran had no symptoms associated with his hepatitis C.  As such, there is no basis for an initial compensable evaluation for hepatitis C.  

The Veteran's request for an increased evaluation was received on November 23, 2011.  This request was apparently in connection with a visit to the VA outpatient clinic on November 4, 2011.  At that time, the Veteran had complaints of fatigue, daily vomiting, loss of appetite, weight loss, increasing back pain and sweats.  Several months later, he was treated in the emergency room, in mid-January 2012, for right quadrant abdominal pain that was considered to be an exacerbation of his hepatitis C.  Symptoms of abdominal pain caused his eventual hospitalization in early February 2012.  The Veteran was not shown to have had the exacerbation of his symptoms resolved until an evaluation on March 5, 2012.  Thus, the record shows that, despite the comments made by the VA examiner in December 2012, the Veteran is shown to have had exacerbating episodes from November 4, 2011 until, at least February 6, 2012, when he was discharged from the hospital.  With the resolution of reasonable doubt, this is shown to constitute an incapacitating episode in excess of six weeks that did not occur constantly.  This meets the criteria for a 60 percent rating for hepatitis C.  The record does not show that the Veteran had near-constant debilitating symptoms related to his hepatitis C, which would be necessary for a 100 percent rating to have been assigned.  Given the evidence, the Board finds that a 60 percent rating is warranted for hepatitis C from the date of medical treatment for hepatitis C on November 4, 2011.  The benefit sought on appeal is allowed to this extent.  

The Board has considered whether this matter requires referral for extraschedular consideration.  The manifestations of the Veteran's hepatitis C caused non-constant incapacitating episodes of over six weeks duration that are wholly encompassed by the schedular criteria, and those criteria are not shown to be inadequate.  See Thun, 22 Vet. App. at 111.  Furthermore, nothing in the disability picture presented by the Veteran's hepatitis C suggested that the disability picture was exceptional prior to his death.  Consequently, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.  

EED for Hepatitis C Rating

Prior to his death, the Veteran claimed an effective date earlier than November 21, 2012, for a 20 percent rating for hepatitis C.  As noted earlier in this decision, the Board has found that a rating of 60 percent was warranted for hepatitis C as of November 4, 2011.  This date is the date that the Veteran sought treatment at the VA for the increased symptoms of his hepatitis C.  

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree or a claim for pension denied for the reason the disability was not permanently and totally disabling, receipt of one of the following may be accepted as an informal claim for increased benefits or an informal claim to reopen:  

(1) The date of outpatient or hospital examination or date of admission to a VA hospital or uniformed services hospital.  

(2) The date of receipt of evidence from a private physician when evidence furnished by or on behalf of the claimant is within the competence of the physician.  38 C.F.R. § 3.157(b).  

The Veteran was treated for increased symptoms of hepatitis C on November 4, 2011.  This represents both an informal claim for increased rating and the earliest date on which it can be determined that an increase in disability had occurred.  As such, the effective date of the award of increase assigned by the Board as 60 percent is November 4, 2011.  To this extent, the appeal is allowed.  


ORDER

Service connection for a right ankle disorder, based upon substitution, is denied.  

Service connection for a left ankle disorder, based upon substitution, is denied.  

An initial rating in excess of 10 percent for lumbosacral strain, based upon substitution, is denied.  

An initial compensable rating for hepatitis C prior to November 4, 2011, based upon substitution, is denied.  

An increased rating of 60 percent for hepatitis C as of November 4, 2011, based upon substitution, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An effective date of November 4, 2011, for an award of a 60 percent rating for hepatitis C, based upon substitution, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

Prior to his death, the Veteran had additional claims for service connection, including a left shoulder disorder, neck disorder, right knee disorder, and bronchial asthma.  He also had an appeal pending for TDIU.  

Regarding the left shoulder disability, the Veteran contended that his left shoulder disability was associated with his low back disability.  While the Veteran was examined by VA prior to his death in April 2013 when a VA examiner indicated that the left shoulder disability was not caused by the low back disability, the examiner did not render an opinion regarding whether the low back disability may have aggravated the left shoulder disorder.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  As such, a supplemental opinion should be obtained.  

Regarding the Veteran's claim of service connection for a right knee disability, it is noted that STRs show that the Veteran had sustained an injury of the right knee while on active duty.  No possible nexus opinion regarding the right knee has been obtained.  Under these circumstances, a VA nexus opinion in necessary.  

Similarly, the Veteran's contentions regarding the onset of his neck disability, including as caused or aggravated by his service-connected lumbosacral strain must be explored by VA medical opinion prior to appellate consideration.  

Finally, the Veteran reported having had bronchial asthma in childhood several days after his induction into service.  Importantly, there were no findings of asthma at the time of his examination for entry into service.  At separation, expiratory wheezing was noted.  The RO denied service connection for bronchial asthma on the basis that the disorder existed prior to service and was not aggravated therein.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

A proper medical opinion with consideration of the presumption of soundness must be obtained prior to appellate consideration.  

The matter related to TDIU based on substitution must be readjudicated in light of the 60 percent rating awarded for the Veteran's hepatitis C.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Also, a grant of service connection for any of the disorders on appeal remanded herein would require further adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's medical records to be resubmitted to the examiner who conducted the April 2013 examination for a supplemental opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's left shoulder disorder was aggravated by his service-connected lumbosacral strain.  If the examiner who conducted the April 2013 examination is not available, the Veteran's medical records should be forwarded to another examiner who should be requested to render the above requested opinion.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran's medical records be forwarded to an examiner who should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any neck disorder was related to service or caused or aggravated by a service-connected disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran's medical records be forwarded to an examiner who should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any right knee disorder was related to service, including specific consideration and discussion of the right knee injury documented in January 1975.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The Veteran's medical records should be referred to a VA examiner who should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that bronchial asthma pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing bronchial asthma disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any bronchial asthma disability had its clinical onset during the Veteran's service or was otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  The claims file must be made available to, and reviewed by, the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  If after conducting the review, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


